In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of respondent which denied petitioner’s application for a certificate of eviction against a tenant occupying one apartment in a two-family house owned by petitioner and in which she occupied the top-floor apartment, petitioner appeals from an order dismissing the petition. Order unanimously affirmed, without costs. There was substantial evidence upon which to enable respondent to find lack of good faith and of immediate and compelling necessity. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ.